Case 16-08010        Doc 48     Filed 05/09/19     Entered 05/09/19 08:07:56          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-08010
         Maria Martinez

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/08/2016.

         2) The plan was confirmed on 08/05/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/22/2017, 02/15/2019.

         5) The case was dismissed on 03/08/2019.

         6) Number of months from filing to last payment: 33.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,575.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-08010      Doc 48    Filed 05/09/19       Entered 05/09/19 08:07:56                 Desc         Page 2
                                                 of 3



 Receipts:

        Total paid by or on behalf of the debtor             $66,395.00
        Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                  $66,395.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $0.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $3,478.48
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,478.48

 Attorney fees paid and disclosed by debtor:               $4,000.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 BSI FINANCIAL                  Secured      122,889.66    122,889.66       122,889.66      62,771.52        0.00
 BSI FINANCIAL                  Secured             0.00          0.00             0.00           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured         607.00        607.44           607.44           0.00       0.00
 LVNV FUNDING                   Unsecured            NA       2,488.60         2,488.60           0.00       0.00
 ADVANTAGE ASSETS               Unsecured         336.00           NA               NA            0.00       0.00
 ATG CREDIT                     Unsecured         187.00           NA               NA            0.00       0.00
 CREDITORS DISCOUNT AND A       Unsecured         245.00           NA               NA            0.00       0.00
 EDWARD HEALTH VENTURES         Unsecured         409.00           NA               NA            0.00       0.00
 LABORATORY AND PATHOLOGY DIA   Unsecured          35.00           NA               NA            0.00       0.00
 LOYOLA UNIVERSITY MED CTR      Unsecured         256.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE         Unsecured         573.00           NA               NA            0.00       0.00
 MIDWEST ENDOSCOPY CENTER       Unsecured         200.00           NA               NA            0.00       0.00
 NAPERVILLE RADIOLOGISTS        Unsecured         125.00           NA               NA            0.00       0.00
 SUBURBAN GASTROENTEROLOGY      Unsecured         345.00           NA               NA            0.00       0.00
 STREAMS OF PLAINFIELD          Secured           180.00        145.00           145.00        145.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-08010        Doc 48      Filed 05/09/19     Entered 05/09/19 08:07:56              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                               $122,889.66         $62,771.52              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                    $145.00            $145.00              $0.00
 TOTAL SECURED:                                         $123,034.66         $62,916.52              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $3,096.04                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $3,478.48
         Disbursements to Creditors                            $62,916.52

 TOTAL DISBURSEMENTS :                                                                      $66,395.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/09/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
